In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00251-CV

LATASHA AND CEDRIC GARDNER,                §   On Appeal from County Court at Law No. 2
Appellants
                                           §   of Denton County (CV-2021-02410-JP)

V.                                         §   May 5, 2022

FRANCISCO AND YANCY MORAZAN,               §   Memorandum Opinion by Justice Womack
Appellees

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellants Latasha and Cedric Gardner shall pay all

costs of this appeal, and that these costs be paid from the cash deposits in lieu of

bond made with the clerk of the trial court, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack